NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



JUAN JOSE GOMEZ,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3158
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Connie Mederos-Jacobs of Connie
Mederos-Jacobs, P.A., Bradenton, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.